Dismissed and Opinion Filed November 25, 2015.




                                                                      In The
                                              Court of Appeals
                                       Fifth District of Texas at Dallas
                                                           No. 05-15-01093-CR

                                                KEPHREN THOMAS, Appellant
                                                           V.
                                               THE STATE OF TEXAS, Appellee

                                   On Appeal from the 283rd Judicial District Court
                                                Dallas County, Texas
                                        Trial Court Cause No. F15-51945-T

                                             MEMORANDUM OPINION
                               Before Chief Justice Wright and Justices Lang and Brown
                                               Opinion by Justice Lang
             Kephren Thomas entered a negotiated guilty plea to possession of methamphetamine in

an amount less than one gram.                            See TEX. HEALTH & SAFETY CODE ANN. §§ 481.102(6),

481.115(b) (West 2010). The trial court followed the plea agreement and sentenced appellant to

180 days’ confinement in a state jail facility. The trial court certified that appellant has no right

to appeal. See TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.

2005).1 We dismiss the appeal for want of jurisdiction.

                                                                               /Douglas S. Lang/
Do Not Publish                                                                 DOUGLAS S. LANG
TEX. R. APP. P. 47                                                             JUSTICE
151093F.U05


1
    Appellate counsel filed a motion to withdraw and an Anders brief in support asserting this Court has no jurisdiction over the appeal.
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

KEPHREN THOMAS, Appellant                           On Appeal from the 283rd Judicial District
                                                    Court, Dallas County, Texas
No. 05-15-01093-CR        V.                        Trial Court Cause No. F15-51945-T.
                                                    Opinion delivered by Justice Lang, Chief
THE STATE OF TEXAS, Appellee                        Justice Wright and Justice Brown
                                                    participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 25th day of November, 2015.




                                             –2–